PER CURIAM.
Defendant appeals the judgment and sentence entered upon his conviction by a jury of tampering in the first degree in violation of Section 569.080.1 RSMo 1994, burglary in the first degree in violation of Section 569.160 RSMo 1994, two counts of assault in the third degree in violation of Section 565.070 RSMo 1994, three counts of burglary in the second degree in violation of Section 569.170 RSMo 1994, stealing in violation of Section 570.030 RSMo 1994, and tampering in the second degree in violation of Section 569.090 RSMo 1994. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*791The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).